Exhibit 10.3

 

ICAHN ENTERPRISES L.P.

 

RESTRICTED UNIT AGREEMENT

PURSUANT TO THE

ICAHN ENTERPRISES l.P.

2017 LONG-TERM INCENTIVE PLAN

 

This AGREEMENT (“Agreement”) is effective as of October 1, 2020 by and between
Icahn Enterprises L.P., a Delaware limited partnership (the “Partnership”), and
Brett Icahn (the “Participant”).

 

Terms and Conditions

 

The Committee hereby grants to the Participant as a Service Provider of the
Partnership or any of its Affiliates (collectively, the Partnership and its
Affiliates shall be referred to herein as the “Employer”), as of the date hereof
(the “Grant Date”), pursuant to the Icahn Enterprises L.P. 2017 Long-Term
Incentive Plan, as it may be amended from time to time (the “Plan”), the number
of Units of the Partnership set forth in Section 1 below. Except as otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan. A copy of the Plan has been delivered
to the Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and agrees to comply
with the Plan, this Agreement and all applicable laws and regulations.

 

Accordingly, the parties hereto agree as follows:

 

1.            Grant of Units. Subject in all respects to the Plan and the terms
and conditions set forth herein and therein, effective as of the Grant Date, the
Partnership hereby awards to the Participant 239,254 Units of the Partnership.
Pursuant to Section 2 hereof, such Units are subject to certain restrictions set
forth in Section 2 hereof, which restrictions shall lapse at the times provided
under Section 2(b) hereof. For the period during which such restrictions are in
effect, the Units subject to such restrictions are referred to herein as the
“Restricted Units.” The Restricted Units, in the sole discretion of the
Committee, shall be evidenced by a certificate or be credited to a book entry
account maintained by the Partnership (or its designee) on behalf of the
Participant and such certificate or book entry (as applicable) shall be noted
appropriately to record the restrictions on the Restricted Units imposed hereby.

 

2.            Restricted Units.

 

(a)            Rights as a Unitholder. Prior to the time any tranche of the
Restricted Units are fully vested hereunder, (i) the Participant shall have no
right to tender such unvested Restricted Units, (ii) dividends or other
distributions (collectively, “distributions”) on unvested Restricted Units shall
be withheld, in each case, while the Restricted Units are subject to vesting,
and (iii) in no event shall distributions payable thereunder be paid unless and
until the Restricted Units to which they relate no longer are subject to vesting
or a risk of forfeiture. Distributions that are not paid currently shall be
credited to bookkeeping accounts on the Partnership’s records for purposes of
the Plan, shall not accrue interest and, notwithstanding anything to the
contrary herein, shall be paid to the Participant in cash promptly upon the
vesting of the Restricted Units as provided below (but in no event later than 60
days thereafter). In connection with the foregoing, the Participant hereby
irrevocably elects to receive any such distributions in cash.

 



   

 

 

(b)            Vesting. The Restricted Units (together with all distributions)
shall vest and cease to be Restricted Units according to the following schedule
(the date of each such vesting, a “Vesting Date”), provided that the Participant
has not experienced a Termination prior to each applicable Vesting Date:

 

Number of Restricted Units Vesting Vesting Date      34,179 September 30, 2021
     34,179 September 30, 2022      34,179 September 30, 2023      34,179
September 30, 2024      34,179 September 30, 2025      34,179 September 30, 2026
     34,180 September 30, 2027

 

Notwithstanding the foregoing, in the event of the termination of the Manager
Agreement (as hereafter defined) for any reason other than (x) a termination by
the Partnership for Cause (as such term is defined in the Manager Agreement) as
a result of the Participant’s conviction of a felony or (y) a resignation by the
Participant other than by means of a Permitted Resignation (as such term is
defined in the Manager Agreement), all of the Restricted Units (together with
all distributions) shall become immediately vested and all restrictions
thereupon shall lapse. Upon vesting, Units shall be promptly deposited into a
brokerage account designated by the Participant, and once deposited in such
account, the Units shall be non-forfeitable and freely transferrable, subject to
applicable law, notwithstanding anything in this Agreement or the Plan to the
contrary. The “Manager Agreement” means the Manager Agreement entered into
effective as of October 1, 2020 by and between the Partnership, Icahn Capital LP
and the Participant.

 

(c)            Forfeiture. Except as provided in Section 2(b), the Participant
shall forfeit to the Partnership, without compensation, any and all unvested
Restricted Units (together with all distributions in respect of such unvested
Restricted Units) immediately upon the Termination of Participant’s employment
by (x) the Partnership for Cause (as such term is defined in the Manager
Agreement) as a result of the Participant’s conviction of a felony or
(y) Participant for any reason other than a Permitted Resignation (as such term
is defined in the Manager Agreement) or due to Participant’s death or
disability.

 



 2 

 

 

(d)            Section 83(b). If the Participant properly elects (as permitted
by section 83(b) of the Code) within thirty (30) days after the issuance of the
Restricted Units to include in gross income for federal income tax purposes in
the year of issuance the fair market value of such Restricted Units, the
Participant shall deliver to the Partnership a signed copy of such election
promptly after the making of such election, and, subject to Section 4(b), shall
pay to the Partnership or make arrangements satisfactory to the Partnership to
pay to the Partnership upon such election, any federal, state, local or other
taxes of any kind that the Partnership is required to withhold with respect to
the Restricted Units. The Participant acknowledges that it is his or her sole
responsibility, and not the Partnership’s, to file timely and properly the
election under section 83(b) of the Code and any corresponding provisions of
state tax laws if he or she elects to utilize such election.

 

(e)            Holding Period Requirement. As a condition to receipt of the
Restricted Units, the Participant hereby agrees to hold and not transfer or sell
under any circumstances any portion of the Restricted Units that becomes vested
pursuant to Section 2(b) (less any portion thereof withheld to satisfy tax
withholding in accordance with Section 4(b)) until the Participant’s termination
of employment with the Company and its Affiliates.

 

3.            Certain Legal Restrictions. The Plan, this Agreement, the granting
and vesting of the Restricted Units, and any obligations of the Partnership
under the Plan and this Agreement, shall be subject to all applicable federal,
state and local laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required, and to any rules or
regulations of any exchange on which the Units are listed.

 

4.            Withholding of Taxes.

 

(a)            Responsibility for Taxes. The Participant acknowledges that,
regardless of any action the Employer takes with respect to any or all income
tax, employment tax, payroll tax, foreign tax, local tax or any other taxes
related to the Participant’s participation in the Plan and the granting,
vesting, settlement and/or payment of the Restricted Units (collectively, the
“Taxes”), the ultimate liability for all Taxes is and remains his or her
responsibility and may exceed the amount to be withheld by the Employer. The
Participant further acknowledges that the Partnership and the Employer (1) make
no representations or undertakings regarding the treatment of any Taxes in
connection with any aspect of the Restricted Units, including, but not limited
to, the granting, vesting, settlement or payment of the Restricted Units, the
issuance of Units upon payment or settlement of the Restricted Units, the
subsequent sale of Units acquired pursuant to such issuance and the receipt of
any dividends or other distributions; and (2) do not commit to structure the
terms of the grant or any aspect of the Restricted Units to reduce or eliminate
the Participant’s liability for Taxes or achieve any particular tax result.

 

(b)            Payment for Taxes. If any tax withholding is required when Units
are issued as payment for vested Restricted Units, the Employer will withhold a
portion of the Units that has an aggregate market value sufficient to pay all
Taxes imposed on the Participant computed using the highest applicable marginal
federal and state income tax rates (but in no event less than the Taxes that
Employer is required to withhold) and will pay such amounts to the relevant
taxing authorities. To the maximum extent permitted by law, the Employer has the
right to retain without notice from any fees, salary or other amounts
(including, without limitation, Units) payable to the Participant, cash having a
sufficient value to satisfy any Taxes that the Employer determines cannot be
satisfied through the withholding of otherwise deliverable Units or that are due
prior to the issuance of Units under the Award of Restricted Units.

 



 3 

 

 

5.            Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the non-discretionary terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly. Notwithstanding the
foregoing, no amendment or modification to the Plan adopted after the date
hereof shall adversely affect Participant’s rights under this Agreement without
his prior written consent. The parties hereto acknowledge and agree that except
(x) as required by applicable law or (y) in the event that the Partnership’s
independent auditors determine that, as a direct result of any action taken by
the Participant, any financial statement previously filed by the Partnership
with the Securities and Exchange Commission may no longer be relied upon,
Section 13.16 of the Plan shall not apply to the Award of Restricted Stock Units
contemplated by this Agreement.

 

6.            Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes any
prior agreements between the Employer and the Participant with respect to the
subject matter hereof.

 

7.            Notices. Any notice to be given under the terms of this Agreement
to the Partnership shall be addressed to the Partnership in care of the General
Counsel of the Partnership (or any other person or entity as designated by the
Committee) at the Partnership’s principal office, and any notice to be given to
a Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Employer’s records. By a notice given pursuant to this
Section 7, either party may hereafter designate a different address for notices
to be given to that party. Any notice or communication given hereunder shall be
in writing or by electronic means as set forth in Section 11 below and, if in
writing, shall be deemed to have been duly given: (i) when delivered in person;
(ii) two (2) days after being sent by United States mail; or (iii) on the first
business day following the date of deposit if delivered by a nationally
recognized overnight delivery service.

 

8.            No Guaranteed Employment. Nothing contained in this Agreement
shall affect the right of the Partnership or any of its Affiliates to terminate
the Participant’s employment at any time, with or without Cause, or shall be
deemed to create any rights to employment or continued employment. The rights
and obligations arising under this Agreement are not intended to and do not
affect the Participant’s employment relationship that otherwise exists between
the Participant and the Partnership or any of its Affiliates, whether such
employment relationship is at will or defined by an employment contract.
Moreover, this Agreement is not intended to and does not amend any existing
employment contract between the Participant and the Partnership or any of its
Affiliates; to the extent there is a conflict between this Agreement and such an
employment contract, the employment contract shall govern and take priority.

 



 4 

 

 

9.            Waiver of Jury Trial. Each party to this Agreement, for itself and
its affiliates, hereby irrevocably and unconditionally waives to the fullest
extent permitted by applicable law all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to the actions of the parties hereto or their
respective affiliates pursuant to this Agreement or in the negotiation,
administration, performance or enforcement of this Agreement.

 

10.           Interpretation. All section titles and captions in this Agreement
are for convenience only, shall not be deemed part of this Agreement, and in no
way shall define, limit, extend or describe the scope or intent of any
provisions of this Agreement.

 

11.           Mode of Communications. The Participant agrees, to the fullest
extent permitted by applicable law, in lieu of receiving documents in paper
format, to accept electronic delivery of any documents that the Partnership or
any of its Affiliates may deliver in connection with this grant of Restricted
Units and any other grants offered by the Partnership, including, without
limitation, prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications. The Participant further agrees that
electronic delivery of a document may be made via the Employer’s e-mail system
or by reference to a location on the Employer’s intranet or website or the
online brokerage account system.

 

12.           No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 

13.           Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable or void, in whole or in part, then the
parties hereto shall be relieved of all obligations arising under such
provision, but only to the extent that it is illegal, unenforceable or void, it
being the intent and agreement of the parties hereto that this Agreement shall
be deemed amended by modifying such provision to the extent necessary to make it
legal and enforceable while preserving its intent or, if that is not possible,
by substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

 

14.           Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute one agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.

 

15.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving
effect to its principles of conflict of laws.

 

[Remainder of Page Left Intentionally Blank]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

  ICAHN ENTERPRISES L.P.       By: Icahn Enterprises G.P. Inc., its general
partner       By: /s/ Keith Cozza   Name: Keith Cozza   Title: President and
Chief Executive Officer    



PARTICIPANT       By: /s/ Brett Icahn   Name: Brett Icahn      

[BRETT ICAHN RESTRICTED UNIT AGREEMENT]

 



 6 

